                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
Anthony Harris,


      Plaintiff,
v.                                          MEMORANDUM OPINION
                                                  AND ORDER
Maplewood Police Department,                Civil No. 17-392 (MJD/SER)
and John Doe, Arresting Officer,


      Defendants.


      Plaintiff, pro se.


      Joseph E. Flynn and Tal A. Bakke, Jardine, Logan & O’Brien, PLLP,
Counsel for Defendants.


      This matter is before the Court on Defendants Maplewood Police

Department and John Doe, Arresting Officer’s motion for summary judgment

[Doc. No. 90]. Plaintiff has not responded to the motion.

I.    FACTUAL BACKGROUND

      On February 16, 2015, Plaintiff was arrested at the Menards store in

Maplewood, Minnesota on suspicion of passing fraudulent or suspicious checks

at numerous Menards stores. That day, Plaintiff arrived at the Maplewood

Menards store at approximately 6:46 p.m. in a white U-Haul truck. (Eppel Aff.

Ex. 2; Sypniewski Aff. Ex. 1; Schoen Aff. Ex. 1.) He was wearing a black jacket
                                        1
and hat and white painter pants. (Eppel Aff. Ex. 3; Sypniewski Aff. Ex. 1 at 16;

Henning Aff. Ex. 3.) A Menards employee, Jacob Kalin, assisted Plaintiff with

writing up invoices for a washer and dryer. (Sypniewski Aff. Ex. 1 at 10; Kalin

Aff. ¶ 2, Ex. 1.) Plaintiff then proceeded to check-out where he presented a check

from the account of “DBA Dominque Davison Designs, Dominique Davison Sole

Prop” in the amount of $2,535.79 to pay for a washer, dryer and snow thrower.

(Sypniewski Aff. Ex. 1 at 27; Eppel Aff. Ex. 5.) Plaintiff then left the store and

drove the U-Haul to the loading docks to retrieve the appliances he had just

purchased. (Eppel Aff. Exs. 6 - 12.)

      After assisting Plaintiff, Kalin went to his desk at which time he noticed his

general manager, Rob Eppel, viewing a security email. (Kalin Aff, Ex. 1.) Kalin

looked at the email and saw Plaintiff’s name and address listed. (Id.) Kalin

immediately told Eppel that he had just assisted the person listed on the security

email. (Id.) Kalin typed in the product SKU number of one of the units sold to

Plaintiff into the store’s system and confirmed that the person listed in the

security email had the same name and address as the Plaintiff. (Id.) Eppel then

contacted the guard shack and the yard manager. (Id.) Eppel also instructed the

front-end manager, Clinton Edminsten, to verify whether the check used by



                                          2
Plaintiff had sufficient funds. (Edminsten Aff. ¶¶2, 3, Ex. 1.) Edminsten

contacted the bank, and confirmed the check used by Plaintiff was bad. (Id. ¶ 3.)

Edminsten then contacted the Maplewood police. (Id. ¶ 4.)

      At approximately 7:46 p.m., Maplewood Police Officers William

Sypniewski, Parker Olding, Zachary Schoen and Sergeant Brian Bierdeman

responded to a report from the Maplewood Menards of a check fraud in

progress. (Sypniewski Aff. ¶ 4, Ex. 1; Olding Aff. ¶ 2; Bierdeman Aff. ¶ 2; Schoen

Aff. ¶ 2.) Dispatch had informed the officers that a male who had completed

$70,000 worth of transactions with bad checks at other Menards was at the

Maplewood store trying to purchase appliances. (Id.) The officers were

informed the suspect’s name was Anthony Harris, and he was described as a

black male, thin build, short black hair, wearing a black jacket and hat and white

painter pants. (Sypniewski Aff. ¶ 6, Exs. 1 and 2; Olding Aff. ¶ 4; Bierdeman Aff.

¶ 4; Schoen Aff. ¶ 4.) Once at the store, Sypniewski went to speak with Eppel,

and Bierdeman, Schoen and Olding proceeded to the loading docks to make

contact with Plaintiff. (Sypniewski Aff. ¶ 8, Ex. 2; Olding Aff. ¶ 5; Bierdeman

Aff. ¶ 5; Schoen Aff. ¶ 5; Eppel Aff. Exs. 12 and 13.)




                                          3
      Eppel showed Sypniewski documentation concerning several returned

checks to Wisconsin Menards stores in November 2014 under the accounts of

“DBA Anthony M Harris” or “DBA Harris Designs, Anthony M Harris Sole

Prop.” Eppel also informed Sypniewski that the check Plaintiff had presented

that night was reported as “bad” by the bank. Sypniewski then advised Sgt.

Bierdeman and Officers Schoen and Olding that Plaintiff should be taken into

custody for check fraud. (Sypniewski Aff. Exs. 1 and 2; Olding Aff. ¶ 6;

Bierdeman Aff. ¶ 6.)

      Olding and Bierdeman then entered the loading docks from the

lumberyard and made contact with Plaintiff. (Olding Aff. ¶ 7; Bierdeman Aff. ¶

7; Eppel Aff. Ex. 12 at 19:57:59.) A surveillance video of the loading docks shows

that when Olding and Bierdeman approached Plaintiff, neither had drawn their

service weapon. (See Eppel Aff. Ex. 12 at 19:57:59.) Olding directed Plaintiff to

turn around and place his hands behind his back, and as shown in the video,

Plaintiff immediately complied. (Id.; Olding Aff. ¶ 9; Bierdeman Aff. ¶ 9.)

Plaintiff was then placed in handcuffs. (Olding Aff. ¶¶10-11; Bierdeman Aff. ¶¶

9-12; Eppel Aff. Ex. 12 at 19:57:59.) Olding and Bierdeman then conducted a pat

search while Plaintiff remained standing. (Id.) Plaintiff was then led outside



                                         4
through the lumberyard and placed in the back of Olding’s squad car, along with

his girlfriend, Francal Jackson. (Sypniewski Aff. Ex. 1; Olding Aff. ¶ 15.) Olding

read Plaintiff his Miranda warning, and Plaintiff agreed to talk with the officer.

(Olding Aff. Ex. 1 at 3.) Plaintiff claimed that he was performing construction

work for Dominique Davis and that he had no idea that the check he used was

bad. (Id.) Plaintiff was then transferred to the Ramsey County Law Enforcement

Center where he was booked and released pending further investigation.

(Sypniewski Aff. Ex. 1 at 3-5, Ex. 4; Schoen Aff. ¶ 12; Bakke Aff. Ex. 2.)

      In his Complaint, Plaintiff alleges that after being released, he and Ms.

Jackson rode a bus and train through the night because they did not know how

to get back to their hotel. (Comp. ¶¶ 5-6.) When they finally made it back to the

hotel, hotel staff informed them that they had disposed of their property because

the time for them to have checked out had passed. (Id.)

      Plaintiff thereafter brought this action pursuant to Section 1983, claiming

that he was arrested without probable cause, subjected to excessive force and

that his arrest was based on racial profiling.

II.   Standard for Summary Judgment




                                          5
       Summary judgment is appropriate if, viewing all facts in the light most

favorable to the non-moving party, there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The party seeking

summary judgment bears the burden of showing that there is no disputed issue

of material fact. Celotex, 477 U.S. at 323. “A dispute is genuine if the evidence is

such that it could cause a reasonable jury to return a verdict for either party; a

fact is material if its resolution affects the outcome of the case.” Amini v. City of

Minneapolis, 643 F.3d 1068, 1074 (8th Cir. 2011) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 252 (1986)). The party opposing summary

judgment may not rest upon mere allegations or denials but must set forth

specific facts showing that there is a genuine issue for trial. Krenik v. County of

Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995).

III.   Discussion

       The Defendants correctly point out that the claims against the Maplewood

Police Department must be dismissed as it is not a suable entity subject to suit.

See Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)

(dismissal of defendant police department was proper as it was not a juridical



                                          6
entity, only a department of the city government); Ernst v. Hinchliff, 129 F.

Supp.3d 695, 709 (D. Minn. 2015) aff’d 652 Fed. Appx. 479 (8th Cir. 2016) (holding

that municipal police departments are not entities subject to suit).

      Even if Plaintiff had properly named the City of Maplewood as a

defendant, the Court finds that dismissal of all claims against the City and the

unnamed arresting officer would be warranted as Plaintiff has failed to

demonstrate the existence of genuine issues of material fact that he was arrested

without probable cause, subjected to excessive force or that his arrest was based

on racial profiling.

      A.     Section 1983 Claims

      “The essential elements of a 1983 claim are (1) that the defendant(s) acted

under color of state law, and (2) that the alleged wrongful conduct deprived the

plaintiff of a constitutionally protected federal right.” Schmidt v. City of Bella

Villa, 557 F.3d 564, 571 (8th Cir. 2009).


             1.        Lack of Probable Cause to Arrest

      It is well established that a warrantless arrest without probable cause
      violates an individual's constitutional rights under the Fourth and
      Fourteenth Amendments. In determining whether probable cause exists to
      make a warrantless arrest, a court will consider whether, based on the
      totality of the circumstances, the facts would justify a reasonably cautious


                                            7
      police officer's belief that the individual arrested has committed or was
      committing an offense.

Anderson v. Cass County, Mo., 367 F.3d 741, 745 (8th Cir. 2004) (internal citations

omitted.)

      The Defendants have submitted undisputed evidence to demonstrate the

officers had probable cause to arrest Plaintiff for check fraud at the Maplewood

Menards store on February 16, 2015. Menards employees informed the

Maplewood Police that Plaintiff was the same individual identified in a security

alert put out by Menards Loss Prevention. (Eppel Aff. ¶ 2; Sypniewski Aff. ¶ 9.)

Menards employees further informed the Maplewood Police that they had

contacted the bank listed on Plaintiff’s check to verify whether the account had

sufficient funds to cover the amount of the check and learned that the check was

bad. (Eppel Aff. ¶ 3.)

      Upon arriving at the Maplewood Menards, Officer Sypniewski was given

copies of the checks Plaintiff had presented to the Oakdale and Maplewood

Menards stores on February 16, 2015 by General Manager Eppel. (Sypniewski

Aff. ¶¶ 10 and 11.) Eppel also provided Sypniewski copies of bad checks

Plaintiff had presented to Menards locations in Wisconsin in November 2014.

(Id. ¶ 12, Ex. 1 at 73, 80, 88, 95, 103, 112, 118, 126 and 131.)


                                            8
      Because Plaintiff has failed to present evidence demonstrating a genuine

issue of material fact as to a finding of probable cause to arrest him on the night

of February 16, 2015, the Court finds that the Defendants are entitled to summary

judgment on the claim that Plaintiff was arrested without probable cause.

             2.    Excessive Force

      In the Complaint, Plaintiff alleges that while waiting for his purchases in

the loading dock, several officers came running towards him with weapons

drawn. (Comp. at 3.) Plaintiff further alleges that the officers were yelling at

him to lay on the ground, and that Plaintiff complied with their commands. (Id.)

Plaintiff also alleges that while on the ground, three officers used excessive force

by way of putting a knee or foot on different parts of his body, restricting his

movements and his breathing. (Id.) Plaintiff claims he suffered pain while one

officer handcuffed him. (Id.)

      Both Olding and Bierdeman assert that no force was used to arrest Plaintiff

that night. (Olding Aff. ¶¶ 11-14; Bierdeman Aff. ¶ 15.) In addition, the

Defendants have submitted the Menards store video that captures Plaintiff’s

arrest on the night of February 16, 2015. (Eppel Aff, Ex. 12 at 19:57:57.) Both

Olding and Bierdeman have viewed this video and state the video is a true and



                                          9
accurate depiction of Plaintiff’s arrest. (Bierdeman Aff. ¶ 13; Olding Aff. ¶ 14.)

This video shows the officers approaching Plaintiff, and that they did not have

their weapons drawn. Next, the video shows that Plaintiff immediately put his

hands up and turned around, spread his legs and put his hands behind his back

so he could be handcuffed. (Eppel Aff. Ex. 12 at 19:57:57-19:58:27.) He was then

pat searched and escorted out of the store. (Id. at 19:58:27–20:00:24.) At no time

does the video depict the officers using any force to arrest Plaintiff, nor does it

show that Plaintiff was forced on the ground.

      Because Plaintiff has failed to present evidence demonstrating a genuine

issue of material fact as to the amount of force used to effect his arrest, the Court

finds that the Defendants are entitled to summary judgment on the claim that

Plaintiff was subjected to excessive force by the arresting officers.

             3.    Racial Profiling

      Plaintiff further alleges that his arrest was caused by racial profiling in

violation of his rights to equal protection under the Fourteenth Amendment.

“When the claim is . . . racially-motivated arrest, the plaintiff must normally

prove that similarly situated individuals were not stopped or arrested in order to

show the requisite discriminatory effect and purpose.” Johnson v. Crooks, 326



                                          10
F.3d 995, 999 (8th Cir. 2003). Plaintiff has presented no such evidence; therefore,

to the extent his claim is based on the Equal Protection Clause, such claim fails

on the merits. See id.

      Further, under the Fourth Amendment, the law is clear that an officer’s

subjective intent does not invalidate an arrest that is supported by probable

cause. Whren v. United States, 517 U.S. 806, 811 (1996) (rejecting argument that

an officer’s ulterior motive could invalidate police conduct that is justifiable

based on probable cause). Here, the Court finds that Plaintiff’s arrest was

supported by probable cause. Thus, even if Plaintiff had provided some

evidence as to the subjective intent of the arresting officers, the Court finds that

Defendants are entitled to summary judgment on Plaintiff’s claim of racial

profiling under the Fourth Amendment.

      IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment

[Doc. No. 90] is GRANTED. Plaintiff’s Complaint, all the claims stated therein,

and all claims that could have been asserted by Plaintiff, including any claims

against any of the Defendant John Doe officers, officers, agents, representatives,

employees, or insurers (regardless of whether or not they were named Defendants




                                          11
in the above captioned matter) are dismissed in their entirety, with prejudice, and

on the merits.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: March 28, 2019

                                             s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                        12
